Citation Nr: 1242155	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for right ankle arthritis, to include as secondary to service-connected right ankle fracture residuals.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent for right ankle fracture residuals with retained hardware. 



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to August 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Pittsburgh, Pennsylvania that, among other things, denied service connection for right ankle arthritis and sinusitis.  Service connection was granted for right ankle fracture residuals with retained hardware, evaluated as 10 percent disabling from August 2, 2007.  The appellant appeals for a higher initial rating.  

By Board decision in November 2011, service connection for arthritis of the left shoulder and an evaluation in excess of 20 percent for adhesive capsulitis of the left shoulder were denied.  These matters are no longer for appellate consideration.  The issues of entitlement to service connection for right ankle arthritis and sinusitis, and entitlement to an evaluation in excess of 10 percent for right ankle fracture residuals were remanded for further development.

Following review of the record, the issues of entitlement to service connection for right ankle arthritis, to include as secondary to service-connected right ankle disability, and entitlement to an initial rating in excess of 10 percent for right ankle fracture residuals with retained hardware are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated on multiple occasions during service for sinusitis and continues to have episodic recurrences.  

2.  Sinusitis is as likely as not attributable to service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, sinusitis was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.102, 3.303, 3.304. (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision with respect to the issue of entitlement to service connection for sinusitis, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

Factual Background

Service treatment records reflect that on examination in May 1996 for service entrance, the Veteran denied a history of sinusitis.  The sinuses were evaluated as normal.  On physical examination for submarine duty in July 1996, it was noted that he claimed sinusitis on the Report of Medical History.  The examining official annotated that the appellant had had an episode of sinusitis two years before with no recurrence.  A December 1999 clinical entry noted that he was seen for follow-up of an upper respiratory infection and still had sinus pain.  The assessment was probable sinusitis.  In January 2001, it was recorded that the Veteran had had sinusitis in the past and had a constant congestion problem.  Sinusitis and rhinitis, not considered disqualifying, were noted.  An October 2005 clinical entry reflects that he was prescribed a nasal spray for sinusitis.  In January 2007, it was reported that the appellant had seen a doctor on two occasions in October 2005 for sinusitis and was prescribed a nasal inhaler.  On examination in June 2007 for separation from service, the Veteran claimed sinusitis on the Report of Medical History.  The examining official noted that the appellant had had sinusitis on various occasions over the past 11 years.  A subsequent undated service examination report indicated that sinusitis had been diagnosed on occasion during service between 1996 and August 2007.  Service treatment records show that the Veteran's medical history consistently listed sinusitis.  

Post service clinical records from Naval Hospital Yokosuka dating from 2008 reflect that the appellant continued to carry a diagnosis of sinusitis.  He was seen in January 2010 with a five-day history of nasal congestion, rhinorrhea, and ear and sinus pressure.  In February 2011, the appellant presented for treatment with an occasional productive cough, sinus headache, a pressure-like sensation over the right eye and nasal congestion all the time.  It was noted that he had been taking medication for one month with no relief.  The assessments were acute maxillary sinusitis and acute upper respiratory infections of multiple sites.  Medication and a nasal inhaler were prescribed.  The Veteran returned for treatment in January 2012 where it was recorded that his symptoms were sinus pressure, headache of a week's duration and nasal drainage.  Following examination, the assessments were acute maxillary sinusitis and acute upper respiratory infections of multiple sites. 

Legal Analysis

The record reflects that shortly after entering active duty, the Veteran indicated that he had had sinusitis and provided history of having similar symptoms two years before.  However, the entrance examination report did not reflect a sinus problem or symptoms, and no defect was recorded.  As such, the two-step presumption of soundness at service entrance need not be considered. See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012).  The Board finds that the evidence does not rise to the exacting level demanded by the law and the presumption of soundness is not rebutted.  As such, the Veteran is presumed to have entered service in sound condition.  Moreover, a single episode 2 years before service would not indicate pre-existing chronic pathology.

The service treatment records are replete with references to sinusitis throughout active duty for which the Veteran sought treatment over the years.  He was prescribed medication in this regard.  Sinusitis was shown to be a recurring process throughout service.  Therefore, it is not inconceivable that the more recent episodes of such in 2010 and 2012 are characteristic of a pattern established during service.  As such, the Board finds that there is both competent and probative lay and clinical evidence in the record to find that current sinusitis is related to inservice symptomatology.  Continuity of symptomatology is reasonably demonstrated. See 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).  The benefit of any doubt is resolved in favor of the Veteran by finding that sinusitis was incurred in service.


ORDER

Service connection for sinusitis is granted.  


REMAND

The Veteran asserts that he has arthritis of the right ankle as a residual of fracture in service for which service should be granted.  He also maintains that symptoms associated with the service-connected right ankle fracture are more disabling than reflected by the currently assigned disability rating and warrant a higher evaluation.  

The Board notes that this case was remanded in November 2011 for further development to these issues.  Among other things, it was requested that the AMC/RO arrange a VA examination to determine the severity of the Veteran's service-connected right ankle disability and whether arthritis was present.  

In this regard, a notice letter was sent to the Veteran on November 16, 2011 advising that the AMC would be developing further evidence.  On a Compensation and Pension (C&P) Exam Inquiry of that same date, it appears that several VA examinations were requested.  A subsequent C&P Exam Inquiry dated in February 2012 indicates that the examinations were cancelled on December 2, 2011 due to "undelivered notification."  The Board observes, however, that there is no copy of a letter to the Veteran of record notifying him of the date to report for examination, nor is there any returned correspondence in the claims folder.  Moreover, in April 2012, the Veteran submitted clinical evidence in support of the claims and also wrote that as of that date, "no VA office has contacted [me] in regards to any examination."  

In a supplemental statement of the case dated in August 2012, the RO denied the Veteran's claims primarily on the basis that he did not report for VA examination,  The Board finds, however, that given the above, there is sufficient ambiguity as to whether the appellant was successfully notified of the VA examinations.  As such, a right ankle examination should be rescheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination of the right ankle by an appropriate clinician.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  An X-ray of the right ankle must be performed and findings should be reported in detail.  The examiner should state whether the Veteran has degenerative changes or arthritis of the right ankle and whether it is related to right ankle fracture residuals.  

The examiner must also evaluate the status of the service-connected right ankle fracture disability.  All appropriate tests and studies, including range of motion, should be conducted and clinical findings should be reported in detail.  The examiner should specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination of the right ankle.

The examination report should include complete rationale for the opinions provided.

If the Veteran fails to report, a copy of the letter sent should be associated with the claims folder, especially if it is again returned as undeliverable.  Correspondence otherwise sent to the address on file is not shown to have been returned.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


